Resumption of the session
I declare resumed the session of the European Parliament adjourned on 9 May 1996.
Mr President, this morning a terrorist attack was carried out in Cordoba. It was the work of the ETA terrorist group and resulted in the death of an army sergeant, Miguel Ayllón. Our group wishes to express its revulsion and condemn this terrorist attack, requesting that condolences be sent to the victim's family while emphasising the importance of unity among democrats against terrorism in order to bring about a closer relationship among Europeans.
Mr Marset Campos, the House has condemned this kind of terrorist attack on several occasions. We do so again in this case and I will express condolences and sympathy to the families on behalf of us all.
Order of business
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of 15 May 1996 pursuant to Rule 95 of the Rules of Procedure has been distributed.
Sitting of 20-24 May in Strasbourg
Please note that the deadline for tabling motions for resolutions on Cuba is set at 12 noon on Tuesday; the deadline for tabling amendments is 12 noon on Wednesday.
Regarding speaking time: with a view to a more flexible allocation of speaking time on Wednesday afternoon and Wednesday evening, the Union for Europe Group has proposed setting an overall amount of speaking time for the periods 3 p.m. to 5.30 p.m. and 9 p.m. to 12 midnight, instead of allocating a separate speaking time for the agricultural debate as is presently the case. Pursuant to the Rules of Procedure, one speaker may now speak in favour and one against. Mr Pasty has asked for the floor. I assume he is speaking in favour.
Mr President, in my opinion, the debate we shall have at the beginning of next Wednesday afternoon on the 29 agricultural rules for the next season is probably one of the most important of all the debates we have during our parliamentary year. Why? Because the common agricultural policy is, with the fisheries policy, one of the few really common policies within the European Union and also because agricultural expenditure accounts, as you know, for half the European Union's budget.
It therefore seems to me extraordinary that a shortened speaking time is to be shared between the groups: 75 minutes for nine parliamentary groups is obviously not enough in view of all the Members wishing to speak on the subject. That is why, without wishing to upset the conduct of our business on Wednesday afternoon, I ask for aggregation of the speaking time to allow groups the chance to register those who wish to speak in the agricultural debate.
Mr President, I understand very clearly what Mr Pasty is asking for. There is a problem which needs to be addressed if that is going to happen, namely that there is another very important report immediately after the Santini report, the Dankert report on the discharge for the European Parliament's budget for the year 1994. As originally agreed in the conference of presidents, with two hours speaking time allocated to agricultural prices, the Dankert report would have started at 5 o'clock and there was some prospect of that debate being held with some integrity.
With what is now proposed, we have no idea when that debate is going to start. That means that if the Dankert report starts in the evening because the Santini report extends over time, then we will be in a position where it very unlikely that any senior member of the administration of this Parliament will be present when we debate the discharge of Parliament's budget for 1994.
That seems to us entirely incongruous. We have no difficulty with the debate on the Dankert report beginning at 9 o'clock, provided we can be assured that the senior members of the administration, from the Secretary-General downwards, are here for the discharge debate on Parliament's budget.
Do not take this amiss, Mr President. Mr Pasty has put forward a proposal. You have heard one speaker against it. I should like to speak for Mr Pasty's proposal, for two reasons: firstly because I think Mr Pasty has put forward a proposal which makes good political sense. It is true that the agriculture debate is very important to many Members of the House, not just members of Mr Pasty' Group, but for members of other groups as well. So if it is possible to introduce a measure of flexibility into our agenda by juggling speaking time around a little, it seems to me that is a proposal which makes political sense, in the interests of the good name of the House. Of course we have to have enough time to debate other matters, but I was rather surprised by Mrs Green's remarks. We cannot have the House's agenda determined by whether or not officials of Parliament choose to be here. This House is sovereign. If we, Parliament, decide to place a subject on the agenda which concerns the House, it goes without saying that we should be able to count on you, Mr President, to ensure that the officials concerned are present.
That really is enough. The Rules of Procedure are quite explicit. I had not quite realised that Mr Pasty was speaking as the mover of the request but took him to be the speaker 'in favour' . And as the mover of the request he has the right to justify it. Then Mrs Green spoke against. Mr De Vries spoke in favour and I think that is sufficient. We have to vote now.
Mr President, I just want clarification. My Group would support the motion if we could have an assurance that should the debate on the Dankert report, which is on our own Parliament's discharge, be held later or not start until 9 o'clock, the senior members of the administration of this Parliament will be present. This is a crucially important debate for us. So, if we could have that assurance, my Group will vote in favour.
I am assuming that the senior officials of Parliament know what plenary sittings are and that they will be present at plenary sittings for certain subjects. Surely that is only a matter of course in a working parliament!(Parliament agreed to the request)
Mr President, I just wish to make the point that some of us are here at 9 o'clock for the night sittings and know exactly who comes to these night sittings! It is not the case that people are usually here when important discussions are going on.
The Secretary-General has indeed realised that, quite directly so to speak, for he is sitting beside me. He will no doubt say the necessary to his colleagues.
Sitting of 5-6 June 1996 in Brussels
We have one more point, in relation to the sittings of 5 and 6 June in Brussels. The Group of the European People's Party has requested that the Council make a statement on the decision not to admit Croatia to the Council of Europe. That would of course be entered on the agenda of Wednesday afternoon. I call Mrs Oomen-Ruijten to move the request.
Mr President, we should very much like to have a statement from the Council on its decision in the Council of Europe, apparently reached jointly by all the fifteen. Even though the Council of Europe's Parliamentary Assembly gave its approval, fifteen of the members voted against and we would like to have a statement on that. Mr President, it may be that the Council will make one in the course of this week on the basis of Article 37, but if it does not, I am serving notice now that we shall be requesting either a statement or - and this may perhaps appeal to other Members of the House - an oral question with debate. I would ask you to make time available for that, Mr President. It should be possible to have this instead of the debate on the ombudsman.
Your request is that we take this during the June I part-session. That would mean we try to include this item on the agenda of Wednesday, 5 June, beginning with a Council statement. Since nobody has asked to speak against, I assume the House agrees.
The order of business is thus established.
Return and export of cultural goods
The next item is the joint debate on the following reports:
A4-0110/96 by Mr Escudero, on behalf of the Committee on Culture, Youth, Education and the Media, on the proposal for a European Parliament and Council Directive (COM(95)0479 - C4-0463/95-95/0254(COD)) amending the Annex to Council Directive 93/7/EEC of 15 March 1993 on the return of cultural objects unlawfully removed from the territory of a Member State; -A4-0111/96 by Mr Escudero, on behalf of the Committee on Culture, Youth, Education and the Media, on the proposal fro a Council Regulation (COM(95)0479 - C4-0558/95-95/0253(CNS)) amending the Annex to Council Regulation (EEC) No 3911/92 of 9 December 1992 on the export of cultural goods.
The EEC Treaty set up an area without borders for the single market in which the free circulation of goods was guaranteed. However, in turn, it became clear that it was necessary to make this free circulation of goods compatible with responsibility for cultural goods which are symbols of Europe's rich and varied cultural idiosyncrasy. This means that whereas goods in general could be the subject of free traffic there is a need to guarantee the protection of cultural goods and preserve each country's artistic heritage, avoiding situations where the poorer areas are dispossessed of their signs of cultural identity or the richer countries, through trading power, make off with the artistic heritage of the harder up. To this end the EEC Treaty recognised that these states could impose prohibitions or restrictions on the import and export of cultural goods.
In fact under Community rules, not only are Member States authorised to determine which of their cultural goods are to be exempted from the general rule of free trade but the Commission has taken it upon itself to institute in general terms a complementary protection system for the export, import and transit of cultural goods. This complementary Community protection is exercised by the means of two legal instruments: a 1992 Regulation on the export of cultural goods and the 1993 Directive on the return of cultural goods unlawfully removed from the territory of a Member State. Cultural goods are those goods qualifying for protection and defined as those listed in an Appendix common to both the Regulation and the Directive offering an economic evaluation.
In addition to this economic evaluation, cultural goods need, according to the regulation, a licence in order to be exported and, in addition to quantity - according to the Directive - goods may be reclaimed if, according to the law, they have been the subject of illegal export. These categories of cultural goods include paintings - Category 3 - and drawings - Category 4. The financial threshold for paintings is 150, 000 ECU and for drawings 15, 000 ECU.
However, the problem has arisen as to the category of one type of cultural goods, namely water colours, pastels and gouache, which for reasons which would be too troublesome to go into this afternoon, some countries regard as paintings and others as drawings. In order to find a solution to this problem, the Commission might have proposed integrating pastels and gouache into Category 3, in other words setting the same financial threshold as for paintings, or into Category 4, giving them the same financial threshold as drawings.
But this would have gone against the positions of the Member States whose definition was rejected and will also not have been a viable solution in financial terms. We know in fact that as a whole, to generalise, the price of water colours is much lower than that for paintings and much higher than that for drawings. Were the threshold the same as that for paintings a high proportion of water colours, pastels and gouache would circulate unrestricted. Were the threshold for drawings, 15 000 ECU, to apply, far too great a number of such works would require Community export licences, leading to red-tape problems, economic chaos and budgetary difficulties.
If, in the end, water colours, pastels and gouache cannot be classified in all cases as either paintings or drawings, both for purely terminological reasons and on financial grounds, only one solution remains: these types of work must be placed in a separate intermediate category. In other words, the solution would be to create a category which comes between Category 3 for paintings and Category 4 for drawings, an intermediate new Category 3a to be inserted between Categories 3 and 4. Given that, as we have already shown water colours, pastels and gouache generally fetch prices closer to those of drawings than those of paintings, as is recognised by those dealing in such cultural assets, I propose this afternoon that the financial threshold for Category 3a should not be equidistant between the other two but should be closer to that for drawings: in other words, it should be fixed at 30 000 ECU. I hope, Mr President, that this is a way of solving the difficult problem of categorising and trading in these cultural assets and that this will be in keeping with the fundamental principle of any legal order: in other words, everyone must deal with the same things in the same way otherwise no legal order, as everyone knows, could survive.
Simply, I would like to finish by pointing out that this proposal for reforming the Directive and Regulation on the Export of Cultural Goods is a reform which is fundamentally a technical one, fundamentally based on a problem which had been felt in practice and which should not stand in the way of the revision and reexamination of the Directive and Regulation, something which this Assembly should also look at.
Mr President, I think that Mr Escudero's report has a certain value and I ask him to accept my congratulations.
However, Mr President, speaking for my group at least, I feel that I must draw attention to the fundamental underlying pretence of the directive and regulation that are being proposed.
Firstly, I do not believe that creativity is strengthened by emphasizing and protecting objects rather than their creators. You will say that this has nothing to do with the texts that we are debating, but I just wish to make the point. Many such creators of cultural objects, among those who are alive now at least, are quite emphatic about that.
Secondly, Mr President, I truly cannot fathom out this attempt - if my understanding of it is correct - to restrict international trade in cultural objects. What is the meaning of it? In saying that such and such a cultural object must not be taken out of the country are we saying that cultural goods ought really to be available for broadly based public and social enjoyment? Then what does it matter then if a private citizen in the territory of a country which prohibits the export of cultural objects wishes to keep such an object at home purely for his own enjoyment? I fear that, essentially, the directive and regulation will do nothing but bring about a lowering of the value of objects kept at home by private collectors. But why? Is it because we expect that as time goes by someone, the state that is, will be able to buy them and make them available for the pleasure of the general public? If that were the case there would be a meaning in it. If that also is not the thinking - and I see no reason why the states should necessarily be envisaging that - the only thing that can be said about this policy is that it runs counter to the laws of the market, egregious as they are in this field too. I do not think that cultural heritage problems which stem from the organization of the market and the circulation of capital can be solved like this.
Mr President, the rapporteur is quite right to point out that this is primarily a technical matter. But he is equally right to point out that in the end we are concerned with the protection of cultural goods. In that regard I take the view that the proposal he has submitted, i.e. to introduce a special category for water colours, gouaches and pastels, is right, in order to prevent any inappropriate equal treatment or inappropriate unequal treatment in future.
But we should also follow the proposal from the Committee on Legal Affairs and Citizens' Rights and review the effectiveness of both the directive and the regulation after three years.
I think a separate comment has to be made on the wording with regard to the return of national cultural goods. So long as a member country of the Council of Europe produces legislation on what is called plundered art it is in my view also essential to pose the question what the ownership or possession of cultural goods actually means. I think we have to discuss this right from the start in relation to the general accessibility of cultural goods, protection against misuse and forming part of a regional or local cultural context. Who is the owner of the symphony from which we have taken our European anthem? I think the answer to that question is also relevant to the fine arts.
Mr President, I believe we can all be pleased with the two proposals submitted for our scrutiny today.
For although our Union is founded on the principle of the free movement of goods, we are all aware that it would be dangerous to apply it to cultural matters, since cultural goods are not merchandise like other goods and the lifting of restrictions on trade between Member States could lead to the spiriting away of works of art.
A remedy therefore had to be found for this practice, which I'm afraid has been common in the past. Remember the way the Nazis organized the pillage of works of art in the countries they occupied. What is more, this practice has not completely disappeared. That is why the introduction of Article 36 undoubtedly represented progress: it gives Member States the discretionary power to invoke a clause limiting the import or export of certain cultural goods on grounds of protecting national treasures of artistic, historic or archaeological value.
Two additional bricks have been added to the edifice by this Regulation and Directive, as they introduce the concept of 'national treasures' making it possible to give them protection under Community law.
Once again, we can only welcome these proposals and we hope to see them adopted like the report of Mr Escudero, whom I must congratulate for the work he has put in. A comment and a regret, however. If it is absolutely fundamental that cultural goods should be protected, it is all the more regrettable that the RAPHAEL programme has been blocked.
After all, this aims to protect Europe's cultural heritage and it must be borne in mind that such protection assumes a minimum of rules and objectives that only a programme can provide.
So, ladies and gentlemen, the tree formed by these two measures is an undoubted improvement, but this should not make us lose sight of the wood of our shortcomings in protecting our heritage.
Mr President, allow me first of all to congratulate the rapporteur on his two reports, at least for emphasizing the importance of affording protection to all of the diverse cultural objects that reflect the artistic creativity and the historic heritage and identity of each people.
Of course, this cultural heritage has value and importance only when it is actually at the disposal to the people who created it; because, as Mr Papayannakis has asked, what value can an object have when it is locked away in the private collection of some tycoon of the times and protected in that sense, and with its value not falling but, in actual fact, rising because of the restrictions? In our view, anyway, cultural objects ought not to be treated as mere goods, and their import, export and movement should be controlled or prohibited so that the artistic, historic and archaeological heritage of nations can be protected.
Speaking from that standpoint, I would like to urge the Commission just a little bit more to venture at some juncture to put its fingers on the stigmata. Is the priceless cultural heritage, passed down from the depths of history, which has been stolen from countries such as mine for instance, going to be protected? Are those countries which are currently in possession of priceless archaeological treasures going to be made to return those cultural objects to the countries from which they were stolen? Even parts of the Parthenon, that immense creation of the human mind, are being kept far away from their rightful place, and their return is being refused! In the impending substantial revision of the directive can we not insert a demand, at long last, for the return of such treasures to the countries they belong to?
That is my question to the Commission, Mr President, and I would like a reply.
Mr President, ladies and gentlemen, for once this report describes to us a legal mechanism that is perfectly in balance. This is the mechanism of Articles 30 and 34, laying down the principle of free trade, and of Article 36, laying down the conditions for the protection of national heritages of cultural goods.
Why this Article 36? In the end it exists, firstly, to prevent an attack on cultural diversity and, secondly, to avoid dispossessing the poorest of their cultural identity. At this point, I can't help thinking of a famous saying of the French socialist Jean Jaurès: ' The poor have only their country' . For with very little in the way of personal goods, they, more than other citizens, have only their national cultural heritage to enjoy.
Thus, the present cultural mechanism, which consists of a Regulation on the export of cultural goods and a Directive on the return of cultural goods, seems to us to be well balanced. The rapporteur's proposals for the creation of a third category of works of art for the practical application of this mechanism seem to us to be going in the right direction and we shall vote for this text.
At this point, however, I should like to raise a question of principle. Does free trade always bring maximum satisfaction to all the partners? Is it not a unilateral principle, originating therefore from a sort of hemiplegic thinking as absurd as its opposite: the autarkic thinking which would abolish all free trade? Does not the truth lie, as Aristotle saw, exactly in a happy medium, aiming at the common good? Why should what is true for cultural goods not be true for other types of goods, since it is obviously far from being clear how far the concept of 'cultural goods' extends.
Some very high quality goods, in the world of fashion for example or in the agri-foodstuffs area for certain wines, show clearly that protective mechanisms are needed to prevent levelling down by market forces. This is also true every time the production of a high quality product does not automatically generate a profit for the producers. And then there is also the problem of access for the poorest.
For all these reasons, therefore, I believe that there must be a balance between the two principles of freedom and protection, and it seems to us that, while retaining free trade as the principle for economic wealth creation, it is essential to introduce the concept of 'national preference' and of 'European preference' as originally embodied in the Treaty of Rome.
Mr President, of course it is extremely important for those cultural goods that form or will one day form the artistic heritage of the Member States to remain in their original environment. The fact that there are divergent artistic views on many subjects, e.g., the definition of the various types of pictures, is proof of the Member States' cultural independence.
This fact alone suggests that it should be up to the national states to fix the financial threshold for certain categories of art works. It should be left to the national states to decide what priorities they set and what financial thresholds they observe in order to counter the risk of an artistic sell-out. During the planned general review of the regulation and the directive, it should be up to the Member States to fix the financial thresholds for works of art, as it is up to them to classify them as national cultural goods.
Mr President, ladies and gentlemen, the Commission wishes first to thank the rapporteur, Mr Escudero, and the committees with responsibility for the different aspects of this issue - the Committee on Culture, the Legal Affairs Committee and the Committee on Civil Liberties - for their work on these proposals. The two proposals we are considering are important in that they rectify, from the technical point of view, the situation that had been created by the regulation on the export of cultural goods and the regulation on their return. Both instruments were drafted for the purpose of completing the internal market but this involved a technical problem which this proposal specifically remedies: the Commission in fact considers the amendment necessary because the harmonized protection, provided for under the two regulations was not put into effect in relation to gouaches, pastels and water colours. In addition, in the different language versions of the two regulations - as indeed in the cultural traditions which vary from one country to another - gouaches, water colours and pastels are categorized differently: in some, they are classified as paintings and, hence, protected only if their value exceeds a high financial threshold, in others they are classified as drawings and are therefore protected from a far lower financial threshold. For all of those reasons, the proposals in question are, in the Commission view, both necessary and important.
I wish, however, to point out to the many honourable Members who have spoken and raised other problems of a more general nature that go far beyond the technical aspects we are discussing, that, in this connection, the Commission is already arranging for Parliament to hold a comprehensive debate on the protection of cultural goods during this year, when it presents its first triennial report evaluating the application of the regulation and directive at issue. I have, however, to point out that the triennial report is compiled by the Commission on the basis of the annual reports of the various Member States. The Member States are required to submit their annual reports by February but, so far, not all of the states have sent them into the Commission.
The Commission is therefore pressing the Member States to make that documentation available. At any rate, the Commission undertakes to submit the triennial report within the requisite time-limit, that is to say during the course of the year, for more detailed consideration.
We should be very grateful to individual Members of the House if they would also exert pressure on their Member States to expedite submission of the annual report to the Commission.
Thank you, Mrs Bonino.
The debate is closed.
The vote will be take place tomorrow at 12 noon.
Humanitarian aid
The next item is the recommendation for second reading (A4-0125/96) on behalf of the Committee on Development and Cooperation, on the common position of the Council (C4-0098/96-95/0119(SYN)) on the proposal for a Council Regulation on humanitarian aid (rapporteur: Mrs Sauquillo Pérez del Arco).
Mr President, with the vote on these amendments to the common position of the Council we reach the final stage of the European Parliament's participation in the legislative process in which it hopes to fix a legal basis for the European Community's humanitarian aid policy. The outcome is positive, both out of the need to regulate one of the Community's most important external activities and because the final result, in the opinion of the members of the Committee on Development, is a good one. It is the outcome of a consensus which itself was the result of hard negotiations in the Council, with the Commission and those people taking part in the Community's humanitarian activity and, therefore, the recommendation which we propose is in favour of the whole common position, with the addition of three amendments which I am now going to explain. The first amendment on exempting humanitarian aid operations covered by this Regulation from tax, levies and customs duty, is a provision to be found in other aid regulations and therefore should not raise any problem.
The second amendment refers to a more controversial matter to which the European Parliament is particularly sensitive: the type of committee through which the Council's participation will take place and the decisions on humanitarian aid. For the sake of coherence in the European Parliament's activity we are obliged to refuse the proposal agreed by the Commission and the Council to set up a 3a type of committee for decisions involving measures to protect humanitarian personnel, as is the case of direct actions by the Commission and the specialised bodies of Member States. On principle the European Parliament cannot accept 3a type committees - because in their case it is the states which ultimately take decisions - despite the fact that it is reasonable for greater state participation in the decisions affecting matters mentioned in this Regulation since, for example, the protection of aid and their personnel would imply military measures. However, we do not wish to set a precedent which would mean a European Parliament U-turn. That is why we have tabled this second amendment.
Finally, the third amendment refers to Commission relations with humanitarian agencies and responds to a compromise reached with non-governmental organisations. By tabling this amendment we are achieving various objectives: on one hand, our obligation as representatives of civilian society and, as such, non-governmental organisations, connected with the obligation to protect their interests in relation to other institutions. We are also responding to what seems to be the Commission's laudable desire to increase the fluidity in its relations with non-governmental organisations. Finally, we think that making it necessary to discuss problems with humanitarian agencies and keep them informed can only benefit transparency and co-ordination, key words in the Commission proposal.
As I said, the final outcome is a good Regulation on humanitarian aid, which is why I am asking for a vote in favour of the Recommendation by the Committee on Development. However, I would like to say that this Regulation, a very important one, will - we hope - rapidly have an effect on this humanitarian aid which is more necessary than ever, as can be seen with the conflicts taking place in Africa at the moment, in Burundi and Liberia. Let us hope, Commissioner, ladies and gentlemen, that we can be able to prevent conflicts so that humanitarian aid of this kind will no longer be necessary. Let us use humanitarian aid to prevent conflicts taking place in the first place.
Mr President, ladies and gentlemen, this is a huge and vital subject: humanitarian aid, in the eyes of Europeans, is one of the most positive images Europe is creating for us. Mrs Sauquillo has been able, with patience and determination, to make the most of the options available to the Committee on Development and Cooperation on the importance of humanitarian action and of cooperation between those involved: the Community, Member States, international organizations, NGOs. This work is a credit to the European Union, which, alone in the world, I repeat, is endowed with such determination and such instruments. First save bodies, said Albert Camus, channel aid to those who need it most, develop rehabilitation and reconstruction work, genuine development programmes, which can only start later; try to mitigate the disastrous consequences of the displacement of populations, etc. Mrs Sauquillo's work backs up ECHO and those involved in humanitarian aid of the utmost urgency.
We should like these proposals to be extended to humanitarian mine-clearing operations and we are not happy with the results of the Vienna Conference in this respect. In order to carry out all these actions, coordination with NGOs and international organizations had to be improved. That is now done, and Parliament will receive an annual report on such aid. We willingly accept that the Commission and ECHO can alone decide emergency measures not exceeding a budget of ECU 10 million. On the other hand, we shall be much firmer and more watchful over the comitology procedure - I can't get used to this name - adopted by the Council. The Procedure 3a suggested seems to us quite obviously cumbersome, expensive and sometimes difficult to implement. I cannot say this too strongly: watch out for emergencies, watch out for delays, we would not be forgiven for them. In Liberia, do you see States discussing whether a boat should be sent when people are drowning?
Finally, and I have been fighting for this for more than twenty years, I see this House still preoccupied with the prevention of conflicts, a form of legal and moral interference which always has to be undertaken beforehand, and which must not cost much money, which must of course be efficient, much more efficient than the rest of the world, but always arrives too late.
Thank you for your efforts, Mrs Sauquillo.
Mr President, ladies and gentlemen, first I too would like to thank the rapporteur for her work on behalf of our group. We are concerned here with humanitarian aid, that is to say, the suffering of many millions of people in the world. We all know that the money from this budget line cannot in itself reduce all the suffering in the world let alone eliminate it completely. That is why I would like to use this opportunity to point out once again that we must remove the roots of the suffering and the roots of the humanitarian problems by pursuing an effective foreign and security policy that regards peace and the prevention of military conflict and respect for human rights as the primary objective. A final decision must be taken on this at the 1996 Intergovernmental Conference, and on the abolition of the unanimity rule.
On the other hand, of course we must also ensure through long-term projects that the situation in many countries stabilizes and that these humanitarian disasters do not therefore occur in the first place. Natural disasters will continue to exist, but here too I do not believe that they are acts of God. As a result of the climatic changes we are already seeing an increase in the number of tornados and the scientists are predicting very definitely that we will be witnessing more natural disasters unless something decisive is done to protect the climate. That is why the European Union must carry out a much wider-scale preventive environmental policy than before in order to prevent such disasters in future.
On the budget line I take the following view: if we agree that we cannot remove all the suffering in the world just with this money, then that means on the one hand that we must remove the causes. On the other hand, it means that this money must be allocated especially effectively, because we are dealing here with human lives. Every Deutschmark that is wasted cannot be used to save human lives. Moreover, we face the dilemma that we have to act as quickly as possible and that certain control measures, which are necessary or are carried out in other areas, cannot be implemented in this area. We discussed that at great length in committee and also followed the Council's discussions of this subject. We really must reconcile these two interests.
The rapporteur herself mentioned that this committee procedure is regarded with some criticism, presumably partly because the European Parliament does not have any chance of participation here. Of course the best solution would be for us to be just as involved in all the political decisions of the Commission as the Council representatives are, but I do not think that is feasible at this moment.
The alternative, namely to let the Commission decide quite freely here, without being tied by any political instructions, has its dangers too. Speaking just for myself I must say that some comments made by the responsible Commission officials - I do not mean you, Madam Commissioner - did rather irritate me. For instance, I did not always receive a confidence-inspiring answer to the question of how to ensure that the money is allocated effectively. Yet I believe that control is most important in this area too and that the Council has found a compromise that is flexible to the extent that we do not in fact have to wait for years for funds to be granted in cases of disaster. Our group has therefore decided not to support Amendment No 2 because we believe that it is better for all concerned, including the Commission, for procedures to be laid down and the responsibility to be distributed across several shoulders so that the measures can be implemented all the more resolutely.
Mr President, ladies and gentlemen, I congratulate Mrs Sauquillo on the excellent and detailed work that she has done; as I have said on several occasions in this House, the role of humanitarian aid begins when, unfortunately, political or diplomatic efforts have failed or, at least, proved to be ineffective.
It is therefore crucially important, on the one hand to restore the role of preventive democracy, so that it can assume its real function of crisis prevention and, on the other, to ensure that coherent and coordinated humanitarian strategies are devised, designed to tackle, using rapid and effective methods, situations of conflict which it has not been possible to avert.
Underdevelopment and poverty are almost always at the root of crises; the humanitarian actions in which the European Union has participated in recent years have largely been the result of conflicts that have come to the surface in developing countries, mainly of a domestic nature. The difficulty is to assess how the Union can intervene more effectively, bearing in mind that there is no right of interference in the domestic affairs of a state; we need therefore to try to reinforce the right to interfere for humanitarian purposes, with which some colleagues are very familiar, so that assistance to victims is not related to any kind of party-political consideration, and this proposal for a regulation seeks to underpin the existing budget lines, earmarked for humanitarian aid, with a legal basis commensurate with needs and recent developments in Community action in this sector.
The UN's basic expertise lies in crisis management rather than crisis prevention. We have therefore to effect a change in that approach, now that the political base-lines have changed with the collapse of the Berlin Wall and it is possible to set in place a policy of prevention that is not constrained by the split resulting from the East-West conflict. But the UN does not currently have the human and material resources it needs to put into effect a warning system that is both credible and independent. Its excessively centralized administration does not lend itself to implementing rapid preventive measures. It is for Western Europe to play a balancing role in the state of affairs that has now come into being - particularly Parliament which we here represent - by seeking to encourage measures that form part of a global strategy to resolve the problem which has to be based on genuinely reinforcing preventive diplomacy.
Mr President, I will begin where the rapporteur, Mrs Sauquillo, left off, and I must compliment her on her work. Indeed, humanitarian aid workers would not be necessary if it were possible to bring preventive action to a satisfactory conclusion. I would thus argue in favour of more material support, including private initiatives from this House, given that Mrs Sauquillo is a member of the forum for preventive diplomacy. Perhaps then, Mrs Baldi, we might have some follow-up to the report on the right of intervention which was adopted here unanimously - with my name on it - because that report has been hanging around for three years already.
The European Union is extremely active in providing humanitarian aid to crisis areas, and that can only be good. Former Yugoslavia, Angola, the Great Lakes Region of Africa, we are there. I am very proud of that and so are all the members of my Group and perhaps all Dutchmen too. We are in favour of moves to give this policy a legal basis at last. The Union needs flexible rules for decision-making in this area. In my view the common position of the Council sticks too much to over-complex and time-consuming comitology procedures. For this reason too the Liberals support the rapporteur's amendments.
The same goes for the rapporteur's other amendments; for example, and let us be clear on this, it is just too crazy for words to agree to taxes being charged on humanitarian aid by countries through which it passes and countries which receive it. That penalizes the needy population, but it offends my own conscience too. The objective is to get as much help as possible to the population and not to comply with a few rules.
The Union has constantly to continue optimizing its emergency aid, we know that. The Union could improve its policy further by maintaining more emergency stocks than it currently maintains in crisis-prone areas, so that aid can reach the spot quickly. Furthermore, as far as possible supplies should be purchased in the region or elsewhere in other developing countries. This would provide a good boost, for example to local agriculture.
Lastly, I welcome the reference which Mr Kouchner made to the need for humanitarian aid to include land mine clearance, so that unnecessary civilian casualties are prevented and development is not impeded. I have to say, the emptiness of the Chamber is out of all proportion to the importance of this debate.
Mr President, humanitarian aid is an act of humanity in emergency situations, either in crisis situations resulting from natural disasters, in which case we have to ask ourselves whether we are partly responsible, or when preventive diplomacy and political action as a whole have failed. Since 1992 we have had the European Union's Humanitarian Aid Office - ECHO. Mrs Sauquillo has submitted an important report that sets out specific objectives and general criteria for the Community's humanitarian aid.
We have noted that difficulties arose with other Commission departments and that problems have occurred in the cooperation between ECHO and the other Commission services responsible for development policy. We were told that they have been or will be dealt with. However, to date we have not seen a specific document defining the areas of competence. I believe we must differentiate between emergency aid, aid for reconstruction, i.e., rehabilitation, and development aid - that is not in the report. Only on the basis of a common programme can we achieve anything in the field of humanitarian aid.
It was also said here that this is an area of foreign policy. Here I think the European Community, if it formulates a new foreign and security policy at the Intergovernmental Conference, must take care not to use humanitarian aid as a new means of defining its foreign policy profile at the cost of humanitarian aid. There is no evidence of harmonization with UN organizations; so the possibility of giving the European Union a higher profile must not mean putting an end to on-going forms of cooperation and we must not set up separate bodies.
Finally, in my view we need a little more modesty and a little more cooperation with the NGOs. The NGOs in particular have often criticized ECHO for taking a centralist approach. Here we must encourage dialogue, here we are a critical partner; then we will be able to provide humanitarian aid in real emergency situations.
Mr President, Commissioner, ladies and gentlemen, today's action represents an important stage in legislation because we are finally reaching the end of a process which will at last enable us to establish a legal basis for the European Union's humanitarian aid. That aid - and we should not forget this - is the most substantial of its kind at an international level, and this report is therefore very welcome. I wish, of course, to add my thanks and congratulations to the rapporteur, Mrs Sauquillo, but I wish also to extend them to Commissioner Bonino herself, not just because of what she is doing and has done in the field of humanitarian aid - her very hard work in the various areas and on the various fronts of humanitarian aid which has made it possible to move beyond aid to the prevention that so many of us had wanted to see - but also because, through Wednesday's vote and the final decision, she has brought the dossier to fruition.
Personally, and on behalf of my group, I have to say that I intend to vote for our amendments, in particular that relating to comitology and am therefore astounded at the position today adopted in the House by the EPP group which is at total variance with the stance taken by the group in committee, given that the report was adopted unanimously.
I hope that they will reconsider because, as the Commissioner will recall, there has been reference to the code of conduct and the importance of Parliament's votes on second reading being able to be accepted by the Commission. I know that there is a compromise and, since we are waiting for the IGC to provide us with an improved definition of the committees, I think it important that Parliament should confirm its intention of opposing committee 3a in this sector in particular in which - and Mr Kouchner was right to point this out - matters are urgent, and the Commission has to have a free hand and be able to take decisions more flexibly than is currently allowed by the Council.
Mr President, the Commissioner has heard from the rapporteur, the chairman of the committee and representatives of all the groups that he has compromised too far on the comitology issue. The Council's adherence to setting up new, delaying and secretive comitology committees prejudices this whole regulation.
It is a regulation about humanitarian aid, which, in particular, should be about bringing speedy relief to the innocent victims of disaster and conflict throughout the world. Yet all the decisions about the protection of humanitarian aid, goods and staff - despite the fact that defence implications are specifically excluded, as well as all actions taken directly by the Commission and by the specialized Member State organizations - will now be referred to and controlled by the Council under its excessive 3a procedure.
It could have been even worse, and I pay tribute to Mrs Sauquillo Pérez del Arco, our rapporteur, who has ensured an urgency procedure for projects up to ECU 10m, with global plans of humanitarian aid like those being planned at present for Angola, Sierra Leone and the Sudan dealt with under a lesser procedure.
Nevertheless, in supporting Amendment No 2 today this Parliament remains steadfast in its opposition to any extension of these excessive 3a committees. Not only does it transfer decision-making away from the Commission and bring it to the Council, but it does so via meetings for which there are no prior published papers or minutes, from which the European Parliament and all those committed to openness and transparency in decision-making are excluded, and where the need to write papers diverts already stretched Commission staff away from their proper job of managing humanitarian aid effectively. The delay in translating those papers into eleven different languages can be measured in terms of extra deaths.
It seems to us that the Council is more interested in playing the politics of Europe than in assisting people in distress. We ask the Commissioner to support Parliament in our resolve on this issue.
Mr President, I also would like to add my congratulations to Mrs Sauquillo Pérez del Arco for an excellent report. But, as Mr Howitt has said, this regulation represents yet again the wish of Member States to usurp the executive responsibilities of the Commission.
The comitology procedures which are proposed are restrictive and challenge the democratic role of this Parliament to which the Commission should be accountable. The 3a committee procedure proposed is certainly not an example of either openness or democracy. The proceedings take place in secret and the members are nominated by governments. As my colleague, Mr Wynn, said here on another occasion, being unelected and almost always meeting in secret and therefore not being subject to supervision by the budgetary or legislative authorities, these committees may subvert the legislative process.
It is indeed regrettable that the nine most significant European Parliament amendments were not incorporated into the Council's common position. Parliament should not be fobbed off by the Commission's willingness to submit an annual report. The European Parliament is not associated in any way with the onceyearly discussion on general guidelines on operations. Neither - and we regret that - are we associated with the regular assessments which will establish whether objectives have been achieved and how guidelines should be changed to improve the effectiveness of subsequent operations.
The suggested procedures for ECHO are extraordinarily complicated and will deter the speedy and effective action that ECHO so often needs to take. There will be elaborate procedures and delays. ECHO is already under enormous strain - up to 15, 000 contracts in 1995 alone. It is inevitable that the policies, strategies and coordination of ECHO will be damaged by these proposals. More paperwork will mean more bureaucratic delay and will certainly reduce the likelihood that our programmes will be properly prepared or properly targeted.
Mr President, ladies and gentlemen, I should like to begin by thanking the rapporteur, Mrs Sauquillo, the chairman of the committee and all of you for the contributions you have made and also for the speed with which you have considered this report. I hope that, following tomorrow's vote, the 'development' Council, which meets on 28 May, will be able finally to close this dossier.
The rapporteur has said how long and - let me assure you - extremely difficult the negotiations have been. You are familiar with the Commission's original proposal concerning a consultative committee; among other things, the work of the committees is normally confidential or secret, regardless whether we are dealing with a consultative committee, a 2a committee or a 3a committee: that is a factor common to all committees.
Basically, there are three points that I wish to make. First of all, along with the Commission, I personally agree with the stress many of you have placed on the need for preventive diplomacy, the humanitarian right to interfere or the right to interfere for humanitarian purposes; I also agree with the stress many of you have placed on the issue of mines and the need to eliminate them, as well as the need to try to clear land of mines. It seems to me that these are issues, on the one hand of an institutional nature, which will be tackled in the context of the Intergovernmental Conference and, on the other, particularly as regards mines, that are now the subject of international consideration, although very considerable difficulties are involved.
The Commission wishes at any rate to assure the House that we truly share that approach. Having said that, as far as what we are able to tackle today, in this report, is concerned, I believe that there needed to be a legal basis for the emergency aid, at any event we were asked for that: on that point, I think we have done a good job.
Turning to the three remaining amendments, I wish to make the following points. As regards the first, concerning exemption from tax, levies and customs duties etc, the Commission will be incorporating it into its proposal because, frankly, it seems to us absolutely right. I do not wish to enter here into the issue of certain recent cases of humanitarian aid concerning one region in particular, in which that problem has arisen: there have also been negotiations with the country in question - with which you are very familiar - and the Commission therefore accepts the amendment in question.
Turning to the second amendment on comitology: you know that the Commission was in favour of a consultative committee; you will also be well aware that the negotiations were very long and that, in the end, we arrived at a compromise that you are familiar with and are seeking to improve on. Let me make just two points here: first of all, we have listened, in the House, to many different views, but they have been far more univocal than those expressed in the Council, albeit in the more limited sense of the term. I have therefore to say here that, as regards the 3a procedure, this concerns genuinely special cases: in particular it concerns cases involving the protection of victims or direct action by the European Community. I have also to say that, when it comes to emergency cases, the Commission is empowered to take its own decisions. Admittedly, we too would have preferred a different position, but it seems to us that, at this point, we ought to accept this type of compromise on the common position.
As regards the third amendment, I have to say that the Commission has tried, and is trying, on a voluntary basis also, to have ever more contacts for the purposes of consultation with the non-governmental organizations. Frankly, however, it seems to me to be difficult to insert the proposal in question into a Council regulation. The Commission is proposing to you a declaration in which it undertakes to cooperate and consult with the non-governmental organizations. It does not accept the amendment simply because it does not believe that the proposal fits into the Council regulation. The Commission - let me repeat this - intends, through its declaration, to enter into a very specific political commitment vis-à-vis the House and our partners who are in fact the nongovernmental organizations.
I further take the view that as regards the relationship between humanitarian aid and rehabilitation, the two debates that are to follow during the course of this afternoon will give us an opportunity to go more deeply into certain aspects, given that the two reports still to come deal with those very issues.
Allow me, finally, to stress that humanitarian aid does not go to developing countries exclusively: humanitarian aid currently goes - increasingly, I regret to say - to countries such as the former Yugoslavia or countries stricken by natural disasters or to other countries which, objectively speaking, do not have the problems of the developing countries. I therefore urge the House to bear in mind that humanitarian aid is geographically channelled to where it is needed and not, in fact, limited to the developing countries.
In conclusion, I would again thank the House and the rapporteur, and I hope that, once the legal basis is established, our work will be able not only to continue but to improve.
Thank you, Mrs Bonino.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Food-aid policy and management
The next item is the recommendation for second reading (A4-0126/96) on behalf of the Committee on Development and Cooperation, on the common position established by the Council with a view to adopting a Council Regulation on food-aid policy and food-aid management and special operations in support of food-aid (C4-0097/96-95/0160(SYN)) (rapporteur: Mr Telkämper).
Mr President, ladies and gentlemen, this report concerns the European Union's food aid policy and creates a new legal basis for that policy. Before discussing the report in more detail, I would like to add a few words on food aid policies, for they mean more than what we are defining and deciding here through the various budget lines.
What is the situation at present on the world market? There are more than 800 million chronically undernourished people. The number of children who die every day is equal to the population of a medium-sized town in our Community. This number will rise dramatically. It will rise dramatically and new famines will occur, caused by factors we do not generally tackle. What are the causes? They are natural disasters, whose origins we often do not question, such as whirlwinds.
Reference was made to climatic disasters in relation to the previous report. When we in the European Union decide on measures in the field of transport, such as the trans-European networks with the emissions associated with them - CO2 , nitric oxides - we are contributing to the continuation of these climatic disasters and therefore these famines. That means that the policy pursued in this area ought to begin with the reorganization of industrial society.
We are seeing a growing number of wars. Over recent years we have always had more than 50 wars on this planet, with many people in the European Union becoming very rich from arms exports. I think we should stop these arms exports and the production of weapons. It would be more sensible to safeguard jobs by reorganizing the arms sector and in any case we should ensure that arms exports are registered.
Then there is indebtedness, debts from which our banks make good profits and that prevent the southern countries from being able to develop and therefore condemn them to famine and disasters.
We have the GATT negotiations, a ruthless bunch of people operating on a world scale; because of the world-scale deregulation we have an increasing number of regions that simply cannot produce enough food for themselves. That is our point of departure. We have devised a programme of food aid policy here that is sensible enough in itself but that cannot really take effect unless we also adapt the other policy areas. I think that must be said from the outset if we really want to clarify the scale of the problem facing us.
This new regulation is useful, this new regulation sets targets and encourages self-sufficiency. That is a step in the right direction for the countries concerned. The special feature - and this is something development politicians have been demanding for years - is that with this regulation we are dissociating food exports from the promotion of food production and distribution in the developing countries concerned. I think this dissociation from the EU agricultural market represents major progress and is most important.
A further sign of progress is that we have incorporated in the regulation something development politicians have been demanding for decades, namely the support and encouragement for triangular operations. It makes sense to rebuild this subsistence economy at local level and through regional markets, to ensure that one country can supply food to a neighbouring country suffering from famine. Precedence is being given to extensive farming. What we need is a reform of the UN World Food Programme. It must go hand in hand with this programme which we are proposing as a legislative basis.
We have incorporated consultation and control mechanisms in the internal implementing regulation, which preclude any conflicting agricultural or development aid policy. We need more financial resources and if we manage to reorganize agricultural policy here in the European Union and to continue to reduce agricultural subsidies, then we should use that money to promote ecological farming, for instance, and small and medium-sized undertakings in the south.
We were very concerned with the regional dimension, as we were to emphasize the role of women in production. In many forms of society women play an important role in the field of agriculture, nutrition and food, and that needs to be supported through joint programmes.
As with the previous report, it is a pity that this Parliament does not have adequate powers. I think that for the future formulation of this policy we need a co-decision procedure. That is a matter for the Intergovernmental Conference. The Council should get that into its head, but the citizens of our Member States and the members of our national parliaments should also take it in. They must try to convince their governments, to ensure that we can achieve genuinely democratic structures here.
I think we will be faced with major famines again, and for the reasons I cited earlier. One first indication is the price of wheat. New markets are emerging, China is buying up wheat, the price of wheat has doubled and supplies have therefore become scarce. This is a challenge to us right now. We can only change this situation if we change the international structures. We can only have a genuine food aid policy if, among others, we reorganize agricultural production in our European Union.
Mr President, ladies and gentlemen, how could one fail to agree with Mr Telkämper? You know the old refrain: the Northern countries have for thirty years been living through a recurrent crisis of agricultural overproduction, but the world still has 800 million starving people. How could one fail to agree with him? He is right: the food is there, but the problem in many countries is to procure it when their individual annual income is less than 200 dollars, or even less than 100 dollars. The main problem as regards starvation and malnutrition is certainly not the general problem of world production, but instead that of distributing food and sharing it among the inhabitants of the world. What is there to add to that? Mr Telkämper has mentioned some very specific points about these recommendations and I am of course in agreement with him.
I should like to single out a vital element of response. This concerns what is called the transnational dimension of a region wishing purchases to be made, as far as possible, either in a neighbouring country or in the country itself, or else in another part of the country where there is no famine. These operations, described as triangular, are absolutely essential, first to ensure the sure supply of food that is our concern and to avoid changing the eating habits of the region, but also to develop something we are fighting for: local production and local trade.
This point can never be sufficiently stressed. Europe has tried successfully to make the promotion of human rights the cornerstone of its development policy. Might we do the same as regards the fight against famine and poverty by accepting that democracy will not be possible if there is not enough food? And I would personally see no objection, either, to the possibility of transferring the debt of poor countries to development schemes and the fight against famine and malnutrition, managed by countries to which they are indebted.
Finally, I should like, with your support, to make a serious proposal here for holding a major conference on water. This is the essential element without which there will be no preventive or even curative policy on malnutrition and food problems. If, all together, we were to tackle the water problem at the dawn of the twenty-first century, it would redound to the credit of the Members of this Parliament and would, I am sure, prove to be effective.
Mr President, first of all I should like as usual to congratulate Mr Telkämper. On development issues he is one of the safest pairs of hands as far as I can see. I entirely agree with his analysis of the situation. I had the opportunity of travelling to Angola with him quite recently. I do not think we disagreed on any of the issues we saw there, so his analysis is my analysis and I fully support it.
The fundamental rationale of all EU food aid policy must obviously be to guarantee that the food in question gets to the communities and regions where it is most needed. However, while short-term food aid is vital to respond to emergencies and rapidly deteriorating situations, EU food aid policy must work towards long-term security in food supply for the countries in question. The formulation of a long-term objective of food security must be strategically based, with specific targeting of aid. This would involve a more regional approach to food aid, helping specific regions to build up their food-producing infrastructure. Support must be given to the small farmers and food producers in the regions in question. Part and parcel of such an approach will be the further development of sectoral policies including those for agriculture, the environment, health, family planning and education. Macro-economic policy such as structural adjustment programmes should be brought into line with the requirements of guaranteeing long-term food security for all.
Securing guarantees of food supply will help to combat the corrosive poverty which exists in these countries and serve as a basis for long-term development and restructuring. In essence we need an integrated approach, not a piecemeal one; an approach that binds together and builds up existing programmes and policy initiatives in order to create a more effective whole. If we are to seriously pursue our long-term aim of food security then clearly we need resources to match our aspirations. Let me say that the criticism that appears to be directed at Mr Telkämper is totally unjustified. I support him entirely in his approach and I thank him for it.
Mr President, in opening I wish briefly to refer to my speech earlier and to highlight the fact that this regulation on food aid requires the setting-up of a new comitology, committee 2. Although, thanks to the rapporteur, this is restricted to level 2(b), it is still one which will bring extra delay and bureaucracy to the very simple process of providing food to people who are hungry. We cannot let this decision pass by without raising the same objection that we expressed earlier.
But let me be positive in supporting this report too, and in particular in supporting Amendments Nos 5, 6 and 21 which have been accepted in full or in part in the common position. These amendments provide welcome recognition that women play a vital role in producing food as well as providing it for their dependants. Often in crisis situations it is women who become the sole providers and they therefore deserve particular recognition and support for this role within our development programmes.
Even before the crisis begins, women and other groups experience the different food entitlements which are common in many societies. Social position affects how quickly women suffer from malnutrition and from starvation. This is also true, of course, for other groups like the elderly, the disabled and children. Reproductive health and family planning are also an integral part of our approach in this field. They are crucial if food security is to become a reality. Growing population in turn places an increasing burden on food supplies which, if crops fail, leads to crisis and starvation. Malnutrition in pregnancy causes high mortality rates and, by increasing the chances of vitamin deficiency, leads to disabilities.
All of these factors must be taken into account if we are to realize a true policy for food aid and sustainability through the passing of this regulation.
Mr President, ladies and gentlemen, Mr Telkämper, the Commission is grateful for the speed and interest with which the House has analysed this dossier, which has given us the opportunity to be here to adopt the Council's opinion and, I hope, to adopt this legal basis by 28 June, at any rate still under the Italian presidency.
It seems to me that this dossier tackles an issue of great importance and, as the rapporteur himself indicated, it is an area which has, of late, seen major changes. You yourself, Mr Telkämper, referred to the new countries that are net importers of food aid, and this, along with other factors - the GATT, for instance, and other changes, including macroeconomic changes - has lent a completely new dimension to the problem of food security.
I believe that, since the 1980s new factors have come into play affecting the scale of the problem and that, from that point of view, the FAO summit that is to be held in November to discuss this problem is a very important event, not only because of the level and number of participants but because, I think, a new international strategy has to be identified to tackle the problem.
I believe that today's debate and your contribution are an important factor in this context.I wish to mention here the three key elements on which the new political framework for aid and food security are founded.
First of all, I would stress that food aid is a fundamental factor in long-term food security policy. I believe that this is an absolutely vital element in integration and that we have therefore to attach priority to instruments such as structural food aid, local purchases and triangular operations: I shall return later to each of those aspects.
Moreover, we need to increase our contribution by doing all we can to encourage endogenous development: I believe this to be another factor that gives rise to a very important line of action. Furthermore, we need to attach greater importance to the need to facilitate access to food products for the poorer population groups, as compared with the approaches taken in the 1980s which were founded to a greater extent on the availability of food as a result of food aid: a new approach then and a new strategy.
That is the current position and, that being so, the Commission is able to accept the bulk of the amendments tabled by the House. I believe it is particularly important to stress that the Commission endorses and therefore accepts all of those amendments concerning, for example, greater respect for environmental requirements, the need to consider the food aid in the context of economic reforms and structural adjustment, improving drinking water supplies to the population - as mentioned a few moments ago by Mr Kouchner - positive discrimination in favour of small and medium-sized private sector operators and, unquestionably, all of those measures designed to increase the involvement of women and the community, in order to guarantee food security at a national but also at a regional and family level. All of those aspects and all of the amendments pertaining to them are accepted by the Commission.
We then move on to amendments which the Commission endorses, although it would prefer a different form of words; these are in particular Amendments Nos 4, 8, 11, 12, 13 and 14. The Commission accepts them in substance but would like to see them worded differently.
I wish, however, to speak briefly about those amendments, and in particular the two most important amendments, which the Commission is not able to take on board, namely Amendment No 16, because the Commission takes the view that allocating food aid exclusively to population groups that are unable to cope with food supply shortages themselves and focusing only on fundamental food shortages, as you have proposed, is likely to limit the scope of the aid and the food security operations.
Looking now at Amendment No 21, last indent, concerning Community funding, the Commission wishes to point out that the funding concerns all operations but not individuals, and the Commission is not therefore able to accept a request that individuals or those with responsibility be funded.
We now come most particularly to Amendment No 25 - which seems to me to be the crucial point - concerning triangular purchases. In its proposal, Parliament suggests mobilizing the food aid in accordance with the following order of priorities: firstly, the purchases made in a beneficiary country; secondly, the purchases made in another developing country, listed in the annex; and, thirdly, purchases made, if necessary, on the Community market.
The Commission cannot accept that choice of priorities, and, in the lengthy negotiations we have had with the Council, we have, as you know, arrived at a position which places the three options on an equal footing; I personally want to make the point that, since 1993, the Commission has taken all of the measures and made every possible effort to give priority to purchases in beneficiary countries where possible, for as long as possible, or in developing countries, to the extent that the financial resources for operations of that kind increased in 1993 to account for 33 % of Community funding as a whole, and in 1994 that figure rose to 38.3 %. The Commission wishes then to stress that, although it is not in a position to accept Parliament's amendment and is abiding by the compromise arrived at with the Council, this form of triangular purchase has already increased significantly as a percentage of total Community funding.
As regards Amendment No 32 in which the Commission is asked to ensure harmonization, the Commission does not accept it simply because it considers that it is already responsible for ensuring harmonization, even though - and I agree with you here, Mr Telkämper - this is sometimes a difficult and complex task; the Commission, however, considers its institutional responsibility vital and necessary and is not therefore able to accept the amendment.
Moving on to Amendment No 33, which basically concerns the common position, the Commission currently believes that it has to abide by the common position which also represents the outcome of very difficult negotiations with the Council. As regards the submission of reports, on the issue of Amendment No 39, the Commission is of the view that it is more correct to continue to act in line with the Williamson declaration and thus the guidelines contained in an existing document.
In conclusion, Mr President, having highlighted the issues and main factors in this debate, the Commission considers that the guidelines laid down by the House reinforce the political guidelines we endorse and confirm the importance of reforming Community policy on food security and food aid.
I am persuaded that the application of these guidelines to the final adoption of the regulation will enable us to confirm the fundamental part played by this element, which I consider an essential component of our development policy given the challenges and worrying prospects we face in the area of food security. After all, our common objective, which is the ultimate aim of Community aid, is to ensure that those benefiting from it become active players in their own development.
I hope that, with this community of purpose and on the basis of the explanations I have be able to provide, we shall be able to continue with our work, as we look also to the very important FAO summit in November.
Thank you, Mrs Bonino. The debate is closed.
The vote will take place tomorrow at 12 noon.
Rehabilitation programmes for developing countries
The next item is the recommendation for second reading (A4-0136/96) on behalf of the Committee on Development and Cooperation, on the common position established by the Council with a view to adopting a Council regulation on rehabilitation and reconstruction operations in developing countries (C40099/96-95/0165(SYN)) (rapporteurs: Mr Andrews and Mrs Baldi).
Mr President, ladies and gentlemen, the need to promote the further development of the developing countries in the world and to encourage the process of achieving democratic maturity requires that we rethink methods of funding and funding management procedures. In 1993, the European Parliament drew attention to the need for aid for the structural recovery of the countries in question and, in order to deal with those needs, considered it appropriate to set in place two budget lines, intended to finance the programmes for the resettlement of southern Africa - B7-5071 - and measures for recovery and construction in the developing countries - B7-5076 - which the Council decided, on 29 January 1996, to adopt together in the common position we are discussing, in which the Council will - I hope - pay special attention to southern Africa.
That is how the main objectives of, the conditions and the criteria applicable to that aid have been defined, to be set under way and put into effect by means of detailed and active coordination between the Commission and the Council. There is a very close relationship between human relations, democracy and development: human rights are more likely to be successfully established where there is a stable democracy, underpinned by policies of sustainable development, whereas economic difficulties are frequently used as a pretext to interfere with democratic life.
We need therefore to use the available resources to encourage and sustain the development of economic activities which make possible a lasting recovery of those countries' systems of production, beginning by renovating basic infrastructures - physically and functionally - including mine clearance operations, the social reintegration of refugees, displaced persons, the disabled and ex-combatants, in an effort to counter the devastating effects of civil war. It is our duty to enter into specific commitments towards those who are suffering, and we cannot remain untouched by starvation and genocide, whether these are present far away from us or on Europe's threshold; both Europe and the international community must devote greater efforts to policies to eradicate economic poverty and social marginalization, the prime obstacles to the establishment of a constitutional state. We need to reinforce, including through close coordination, the programmes of the European Union on training, education and rehabilitation so that those countries are able, depending on the circumstances, to return to or move towards sustainable development.
If we want those states to become stable partners in the Europe of tomorrow, then we have to replace humanitarian aid with measures for structural recovery and reconstruction, in order to re-establish in those countries an economy that works and is environmentally benign, able to pave the way towards sustainable development.
Within a medium or long-term development scheme, those measures revolve around three main axes: firstly, extending the scope of rehabilitation measures, particularly as regards mine clearance and assisting refugees and displaced persons to return; secondly, attaching priority to strengthening the potential available locally that can reactivate the economy, particularly via training measures; and, thirdly, expanding the coordination and evaluation of rehabilitation projects and redefining the procedures for keeping the European Parliament informed.
Together, the European Union and the Member States constitute the prime source of official development aid, more than the United States and Japan put together. It is, however, important to remember that development does not consist in economic development only: the UN Conference on the environment and development that took place in Rio in 1992 referred to sustainable development - that is to say development that respects human beings and is in harmony with the environment, with the earth's system - designed to reconcile population growth, development of the poor countries and respect for the environment. At a time when the European Union is adopting its programme of aid to the developing countries, it must take account of the need to reconcile economic growth and sustainable development, if the result is to be genuinely to improve the living conditions of the most disadvantaged population groups.
Mr President, rehabilitation is now, or should be, in my opinion, a major link in the development process. War, civil unrest or natural disasters are affecting an increasing number of developing countries.
The European Parliament, as well as the ACP-EU Joint Assembly strongly supported the idea of a special economic rehabilitation and social reconstruction programme. Such a programme was considered necessary mainly because the Community lacked a specific instrument which would deal with situations between purely humanitarian actions and medium to long-term aid.
In view of the large, varying and complex situations in the different developing countries and the close connection which exists between humanitarian, rehabilitation and ordinary development actions, we need concepts on which to base the decision. That is the objective of the present proposal. These concepts must allow flexibility - and that seems to be an 'in' word here tonight, flexibility in development - and quick action without sacrificing the necessary coherence between the actions undertaken.
Rehabilitation should enable the disaster-stricken population and conflictafflicted areas to contribute to reconstruction of the economy and the improvement of their living conditions. This should be achieved by adequate technical assistance, supplies of tools, equipment to assist in the restoration of water, electricity, basic health centres, roads and all the other infrastructures in such a way that the period for granting humanitarian aid and the long-term dependence on external aid may be reduced.
Basically, we need to create a framework of conditions to improve the production and services sector - the vital infrastructure - and the social, institutional and administrative conditions as quickly as possible. The earlier we act, the sooner the population will be in a position to help themselves and, what is equally important, the conditions for medium and long-term development efforts enhanced.
As long as humanitarian aid workers' lives and the results of the planned action are not at stake, rehabilitation measures should begin as early as possible. This is important not only for the people directly concerned but also to prevent possible further spreading of conflicts that might otherwise continue merely because of the miserable living conditions.
Lastly, I wish to suggest to the Commissioner that the 'can do' approach of ECHO should be adopted in this particular process. I commend this report to the House.
Mr President, ladies and gentlemen, the Commissioner has given us a most able account of her difficulties with the Council and I fully understand her. We have the same problems, often even greater ones, and we just have to make the best of it. But I note the great dedication of the few contributors - although the best - to this debate, which concerns most of the world and the poorest parts of it. We are all convinced that it is the European Union which directs the greatest residual attention to emergency humanitarian aid, to rehabilitation and to sure supplies of food.
These figures are extraordinary. Just now, we talked about the quantity of aid. Well, let me tell you that we, the European Union, give ECU 500 000 per day to the Great Lakes region in Africa. We obviously find money for the Great Lakes region: Goma, Burundi, Rwanda, but after the event; we also find money for rehabilitation. But for prevention there is never any money, never any attention, never any policy decisions. At this very moment, Burundi is going downhill but we are doing nothing, and one day, when the pictures and the tragedies reach us, we shall give yet another ECU 500 000. In the Committee on Development, we have talked a great deal about these three subjects, which are to the credit of our Parliament, and which, I repeat, make me worry about what will happen.
When we were the European Community, one of the great policies was that of development. Today, less attention and less money is devoted to this. I am extremely concerned when I see that the European Development Fund is not included in the budget, and that less attention is given to such work. Apart from that, of course I congratulate Mrs Baldi, Mr Andrews and the other rapporteurs for this day which has been devoted to the poorest parts of the world, but I am worried about tomorrow, because this enormous part of humanity concerns us less and less. We must not however forget, in spite of our difficulties, that we are still the wealthiest part of the world.
Mr President, it is a sad fact that whatever continent one looks at there seems to be civil war and genocide with its appalling consequences. Half the world seems intent on destroying itself while the other half bears the costs of trying to bring about reconciliation and reconstruction.
The reality is that we spend billions of ecu each year just keeping people alive. Help has to be given to rebuild not just their physical requirements but also their institutional organizations to give them the ability to run their countries. That is why I welcome this Council regulation on rehabilitation and reconstruction and I congratulate Mrs Baldi and Mr Andrews on the work they have done in the Committee on Development and Cooperation.
The scale of the task is enormous and must be tackled step by step, namely food security, shelter, structural institutions and employment. I must pay tribute to the NGOs on the ground without whose dedication very little would be accomplished. The NGOs' workers often live in appalling conditions in fear of their lives, and yet by their work in the medical and social fields they are responsible for saving millions of lives.
Any programme of reconstruction needs close cooperation between donor and recipient states. While it is natural that tenders and the awarding of contracts should be open to Member States and recipient countries, regional cooperation between developing nations is also vital. If neighbouring countries can provide services or supplies this should be encouraged as it would bring further stability to the regions. All this work will need careful planning and adoption followed by constant monitoring and naturally the Committee on Development and Cooperation feels its members should be closely involved.
It is also important that, where possible, local partners should invest a financial contribution so that there is sustainability for the project after Community funding has ceased. If a project cannot be sustained without continual funding it should only be supported if it has humanitarian benefits such as food security. This whole programme must be treated as a matter of utmost importance and urgency for the restoration of basic social facilities for millions of people in dozens of countries. We trust and hope that action will be taken soon.
Mr President, ladies and gentlemen, Bernard Kouchner is of course right to say that cooperation with developing countries has long since passed its peak. That is the general trend: less money, less concern. The upshot of that is that these countries seek to gain the best foothold they can in world markets. That is the new solution. And of course we are seeing the results of that. Last year Africa attracted 1.5 % of world investment. When we talk here today about rehabilitation and reconstruction projects we are indeed talking of little more than ancillary measures, but they too are important, however bitter that may sound. No one doubts how important they are.
We ought to stress, and Mrs Baldi's report makes the point, that prompt action on reconstruction is of the utmost importance. We believe these reconstruction measures should act as a real bridge between a past emergency situation and future sustainable development, which is the right way to go.
In the language of sustainable development we find that there is increasing consensus over the practical ways to achieve it and this raises a number of questions.
But we are pleased that the Council, all in all, has adopted a good common position which also took account of the many amendments made by Parliament, though not all of them. We regret the omission of a number of elements which Parliament had thought important, for example the need to increase national and local capacities by means of training. The Council position also fails to take sufficient account of how to target specific groups, but nevertheless we think that the position is deserving of our support, and Mrs Baldi's report certainly is too.
Mr President, I wish first of all to thank the rapporteurs for their excellent work. The programme of action proposed by the Council for rationalizing rehabilitation and reconstruction operations to the benefit of developing countries is important, because it should make possible a speedier and hence more effective response to the needs of developing countries that are victims of natural disasters and war, giving priority to the poorest of them.
I should nevertheless like to stress two points which could, I believe, hinder the progress of this programme. The first relates to the cumbersome nature of the structures set up to assist the Commission. The consultative committees which are to advise the Commission are unquestionably useful, but in the form envisaged in the initial text and made more complicated by the rapporteurs' amendments, they seem to me likely to make the whole programme very cumbersome to operate. In my view, this problem also goes well beyond the single case of the text submitted to us.
The second point concerns the implementation of these programmes. The European Union should take the greatest care to monitor everyone involved in implementation. NGOs, enterprises and associations should, above all, be chosen from within the developing countries concerned and within countries of the European Union. Too often, unfortunately, we find that community funds are being used by organizations which are in reality only facades for large American firms.
Commissioner, on this regulation, in introducing new comitology we remain furthest apart. Council in this instance requires a 3a committee for all actions above ECU 2m, whereas you join with us in seeking a 1a advisory committee for all actions. I have to put to you: do you have the courage to act on your convictions and on this Parliament's beliefs? Putting all these regulations together I have to ask whether considering our firm resolution, which I am confident we will pass with big majorities tomorrow, you should consider threatening to withdraw each and every one of these three regulations unless the Council is willing to agree to a better compromise. I would ask you to respond specifically to that point in reply to our debate.
However, let me use my remaining time to highlight another crucial, but often disregarded area, namely, Amendment No 5 to Article 2, which seeks to integrate disabled persons into the rehabilitation process. I am concerned that the common position says it has accepted Amendment No 5, but that once again disabled people have dropped out of the text.
In the development situation, as elsewhere throughout this world, the main problem for disabled people is in the attitudes and lack of awareness of other able-bodied people rather than any aspect of their physical and psychological impairment. Disability is currently an invisible issue in too many of our development programmes and making disabled people visible will require positive action, risk and experiment.
In developing countries people experience disabilities caused, for example, by landmines; for every child killed by a landmine three more are permanently injured. Other disabilities arise out of malnutrition, for example blindness, and vitamin deficiency. These disabled adults and children share the same need for employment and housing and in other areas of their lives which we seek to ensure through the rehabilitation process.
Some disabled people's lives can be transformed through specialist rehabilitation; through exercise, mobility aids, prosthetics, and so on. Disabled people can then be enabled to become contributors to their communities rather than being forced into dependence. But our main aim with our amendment is to seek to assist disabled people through mainstream programmes, for example through education, where children should be educated within the mainstream education process and where very basic training for teachers can be more effective not just for those children, but for all children who have suffered emotional problems.
We ask you to look again at the wording of Amendment No 5 and we ask you to reply on the issue of comitology.
Mr President, in the course of this decade we have seen a shift in the emphasis as far as global development priorities are concerned. Increasingly, we have funded military action as tension and conflict get out of control. In the absence of timely political action, humanitarian aid then steps in to pick up the pieces. But long-term investment in properly targeted development assistance seems not to enjoy that same priority. We do not seem to be putting in first place the importance of targeting proper poverty-alleviation programmes. I know that the Commissioner would agree that humanitarian aid should not at any time be seen as a substitute for political action.
Of course I support the principle behind the initiative we are discussing this evening. Financing operations to progressively take over from humanitarian action and paving the way for long-term development planning is very welcome. The regulation shows, in fact, that the Commission recognizes that there is a necessity for better coordination between available instruments and that the elaboration of a more holistic approach to development is also very welcome.
However, as Mr Howitt has said, we have to criticize the arrangements Council is proposing for the implementation. For grants of more than ECU 2m a type 3a committee is to be used. The Council should not be mistaken. Standardization is by no means synonymous with simplification. This is certainly the case here where the most restrictive comitology possible is set in place and it will certainly prevent the Commission from acting swiftly and effectively.
Many of us will remember all too well the failure of the special initiative for African recovery. It is quite clear that comitology played its part in what turned out to be a totally ineffective operation. I therefore, as Mr Howitt has done, urge the Commissioner to respond to the request for clarification of what the Commission view will be on what I am sure will be a very strong European Parliament response to the comitology procedures suggested here.
Mr President, ladies and gentlemen, I wish first of all to thank the two rapporteurs, Mr Andrews and Mrs Baldi, for this recommendation for second reading on the common position on the proposal for a regulation on rehabilitation operations. It seems to me that in the text, which has been jointly signed, the great majority of the suggestions and amendments that have been put forward - which reinforce the general guidelines and have revealed many similarities in political approach between the Commission and the House - can be accepted. I shall not therefore spend time on those which we are accepting, given that, clearly, it seems to me to be of greater interest to seek to discuss those which raise a series of problems.
Let me begin by saying that the Commission accepts a lot of the amendments, particularly those concerning better definition of the text, assistance for refugees and displaced persons, support for regional integration etc: the Commission accepts them all. In particular, the Commission also accepts the amendment to Article 7(1)(a), (b) and (c) and to Article 7(2), which take up the text of the Commission proposal as regards the type of committee provided for by that regulation. Therefore, as far as comitology is concerned, the Commission is taking up and supporting Parliament's amendment, except, clearly, for the part in which the amendment calls for transparency, that is to say making public of the work of the committee: the House will be well aware that that is an interinstitutional operation, and while the Commission is clearly willing to continue to press in that direction, it has also to take account of reality.
I wish, however, to spend a little time on some amendments which are more difficult as far as we are concerned, in particular those on southern Africa. The Commission takes the view that this is a regulation of a general and global nature and simply referring to a single territorial zone would seem somewhat inconsistent - not because we are not convinced that it is fundamentally sound, but just because we are talking about a general regulation and reference to a regional aspect does not seem to us to fit well into this type of document. Moreover, the Commission cannot accept either those amendments which are somewhat disproportionate, those concerning more particularly the powers, structures, staffing and resources of the Commission, or those amendments which have already been incorporated into the common position - concerning mine clearance, for example, cultural issues or the sustainable nature of rehabilitation. It seems to us that all of those amendments already form part of the common position. It is also difficult for Commission to accept - in fact it cannot accept - your amendments relating to the administration of operations or which involve requests to which, because of limited resources - be they human or financial - the Commission is unable to respond positively: amendments falling into that category are the amendments to Article 6(1) to (5), (6), (7) and (8) and those to Article 8, as well as to Article 9 and Article 3a.
I wish also to underline that, as far as the amendments to the last paragraph of Article 7 and Article 8(2) are concerned, these, frankly, are interinstitutional issues. The Commission clearly understands the pressure being exerted by the House, but it seems to us that, in the existing framework of interinstitutional relations as currently codified, the Commission cannot accept those amendments. Having clarified matters regarding the individual amendments, the Commission wishes to highlight not just the political dimension and nature of this proposal but also to point out that the humanitarian issues and rehabilitation are certainly our responsibility and that it is our duty to tackle them to the best of our ability.
The whole issue of prevention remains open, but I think we have talked at length about that. The Commission wishes also to point out that attention has been paid to that type of problem - inherent in rehabilitation and development - almost exclusively in certain countries of the European Union: it is a fact that we face truly great difficulties in raising the political priority of this issue at international level. The Commission agrees with you that international attention to this problem is daily waning, with all the political consequences that entails.
I wish to thank the Commissioner, but there is one point that I should like us to look at again together. With specific reference to the political interest in and special attention to be paid to the developing countries, I would point out that, as far as southern Africa is concerned, this House worked together with the Commission, just last year, on budget line B7-5071, because we wanted to move forward a programme in a particular way. Only in January of this year did the Council decide to join the two proposals for a regulation, and that was why we felt it was politically important to retain at least one reference to that region which currently stands in great need of this, among other things. In referring to mine clearance and specific operations in certain areas of the world, it was our intention to provide a definition of our aid and political interest, as, moreover, unanimously expressed by the House last year - something the Commission too was interested to hear. That is why we wish to retain a particular interest in that region - because it is genuinely of great importance to us.
The Commission agrees with you, Mrs Baldi, about the very special importance of that region. Our only reason here is to ensure the instrument we are discussing is consistent - the instrument itself and its content. There is no political distinction between your concern and interest and ours - it is simply a matter of a lack of consistency in the instrument under discussion.
The debate is closed.
The vote will take place tomorrow at 12 noon .
(The sitting was closed at 7.15 p.m.)